 



Exhibit 10.42
HEALTH FITNESS CORPORATION
COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS
FOR FISCAL YEAR 2007
     The Health Fitness Corporation Board of Directors approved the 2007 fiscal
year base salaries for the executive officers as set forth below. In addition,
these executive officers may participate in our 401(k) plan, employee stock
purchase plan and medical and disability plans, as well as other compensatory
plans, contracts and arrangements.

              2007 Annual   Executive Officer and Title   Base Salary  
Jerry V. Noyce
  $ 275,000  
Vice Chairman
       
 
       
Gregg O. Lehman
  $ 275,000  
President and Chief Executive Officer
       
 
       
Wesley W. Winnekins
  $ 188,100  
Chief Financial Officer and Treasurer
       
 
       
Jeanne C. Crawford
  $ 150,075  
Vice President — Human Resources and Secretary
       
 
       
James A. Narum
  $ 134,000  
Vice President Account Services — U.S. Auto
       
 
       
David T. Hurt
  $ 130,810  
Vice President Account Services — Fitness Management
       
 
       
Katherine M. Hamlin
  $ 133,900  
Vice President Account Services — Health Management
       
 
       
Brian J. Gagne
  $ 148,390  
National Vice President – Health Management
       
 
       
Michael R. Seethaler
  $ 140,000  
National Vice President — Business Development
       
 
       
John F. Ellis
  $ 166,901  
Chief Information Officer
       
 
       
Peter A. Egan
  $ 166,901  
Chief Science Officer
       

